 

 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
vs.

KAMAL BHULA, a.k.a. “Rocky,”
JOHNATHAN CRAFT, a.k.a. “Jonathan
Craft,” a.k.a. “YN,” a.k.a. “Wayan,”
EDDIE HILL,

WILLIE HORTON,
PRAGNESHKUMAR PATEL, a.k.a.
“Pete,”

and

OMRAM, LLC,

Defendants.

Ne Ne ee ee es ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee ee ee

FILED

T
UNITED STATES DISTRICT COUR
ALBUQUERQUE, NEW MEXICO

NOV 0 5 2019 EMP

MITCHELL R. ELFERS
CLERK

CRIMINAL NO. 19-1631 JB

Count 1: 18 U.S.C. § 1594(c):
Conspiracy;

Counts 2-4: 18 U.S.C. §§ 1591(a)(1) and
(b)(1): Sex Trafficking by Means of Force,
Threats, Fraud, and Coercion; 18 U.S.C. §
2: Aiding and Abetting;

Count 5: 18 U.S.C. §§ 1591(a)(2) and
(b)(1): Benefitting Financially from a Sex
Trafficking Venture; 18 U.S.C. § 2:
Aiding and Abetting;

Count 6: 18 U.S.C. § 1952(a)(3)(A):
Interstate and Foreign Travel and
Transportation in Aid of Racketeering
Enterprises; 18 U.S.C. § 2: Aiding and
Abetting;

Count 7: 21 U.S.C. § 846: Conspiracy;

Count 8: 21 U.S.C. § 856(a):
Maintaining a Drug-Involved Premises; 18
U.S.C. § 2: Aiding and Abetting;

Count 9: 21 U.S.C. § 860(a):
Maintaining a Drug-Involved Premises
Within 1,000 Feet of a School; 18 U.S.C.
§ 2: Aiding and Abetting;

Count 10: 18 U.S.C. § 1956(h):
Conspiracy.

 
   

 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 2 of 17

SUPERSEDING INDICTMENT
The Grand Jury charges:
Count 1

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 18, 2019, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL,
WILLIE HORTON, and PRAGNESHKUMAR “PETE” PATEL, in and affecting interstate
and foreign commerce, did knowingly combine, conspire, confederate, agree, and act
interdependently with each other and with other persons whose names are known and unknown
to the Grand Jury to recruit, entice, harbor, transport, provide, obtain, and maintain women by
any means, and to benefit, financially and by receiving anything of value, from participation in
a venture which has engaged in recruiting, enticing, harboring, transporting, providing,
obtaining, and maintaining women by any means, knowing and in reckless disregard for the fact
that means of force, threats of force, fraud, and coercion would be used to cause Jane Does 1, 2,
and 3 to engage in a commercial sex acts, in violation of 18 U.S.C. §§ 1591(a)(1) and (2),
(b)(1), and 2.

In violation of 18 U.S.C. § 1594(c).

Count 2

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about September 2018, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL,

WILLIE HORTON, PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC, in and

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 3 of 17

affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain and maintain by any means a person, Jane Doe 1, knowing and in reckless
disregard of the fact that means of force, threats of force, fraud, and coercion would be used to
cause Jane Doe 1 to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and 2.

Count 3

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 18, 2019, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL,
WILLIE HORTON, PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC, in and
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain and maintain by any means a person, Jane Doe 2, knowing and in reckless
disregard of the fact that means of force, threats of force, fraud, and coercion would be used to
cause Jane Doe 2 to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and 2.

Count 4

Beginning on a date unknown, but not later than on or about December 2018, and
continuing to on or about January 2019, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE
HORTON, and OMRAM, LLC, in and affecting interstate and foreign commerce, did
knowingly recruit, entice, harbor, transport, provide, obtain and maintain by any means a

person, Jane Doe 3, knowing and in reckless disregard of the fact that means of force, threats of

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 4 of 17

force, fraud, and coercion would be used to cause Jane Doe 3 to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and 2.

Count 5

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, and
elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL,
WILLIE HORTON, PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC, in and
affecting interstate and foreign commerce, knowingly benefitted and attempted to benefit
financially and receive anything of value from participation in a venture which recruited,
enticed, harbored, transported, provided, obtained, maintained, and patronized any person,
knowing and in reckless disregard of the fact that means of force, threats of force, fraud, and
coercion would be used to cause the person to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(2), (b)(1), and 2.

Count 6

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 18, 2019, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL,
WILLIE HORTON, PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC,
knowingly used, and caused to be used, one or more facilities in interstate and foreign
commerce, namely the Best Choice Inn located at 7640 Central Avenue Southeast,
Albuquerque, New Mexico 87108, with the intent to promote, manage, establish, carry on, and

facilitate the promotion, management, establishment and carrying on of an unlawful activity,

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 5 of 17

that is, a business enterprise involving narcotics and controlled substances in violation of 21
U'S.C. §§ 846, 856(a), and 860(a) and prostitution offenses in violation of the laws of the state
of New Mexico, N.M. Stat. Ann. §§ 30-9-2, 30-9-3, 30-9-4, and 30-9-4.1, and thereafter
performed and caused to be performed, and attempted to perform an act to promote, manage,
establish, carry on, and to facilitate the promotion, management, establishment and carrying on
of such unlawful activities.

In violation of 18 U.S.C. §§ 1952(a)(3)(A) and 2.

Count 7

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 18, 2019, in Bernalillo County, in the District of New Mexico, the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL, WILLIE
HORTON, and PRAGNESHKUMAR “PETE” PATEL, unlawfully, knowingly, and

intentionally combined, conspired, confederated, agreed, and acted interdependently with each

 

other and with other persons whose names are known and unknown to the Grand Jury to
commit an offense defined in 21 U.S.C. § 856, specifically, maintaining a drug-involved
premises.

In violation of 21 U.S.C. § 846.

Count 8

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 18, 2019, in Bernalillo County, in the District of New Mexico, the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL, WILLIE

HORTON, PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC, knowingly and
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 6 of 17

intentionally opened, leased, rented, used, and maintained a place, that is, the premises at 7640
Central Avenue Southeast, Albuquerque, New Mexico, and managed and controlled, as an
owner, lessee, agent, employee, occupant, and mortgagee, said premises, renting, leasing,
profiting from, and making it available for the purpose of unlawfully storing, distributing, and
using controlled substances, namely: methamphetamine and heroin.

In violation of 21 U.S.C. § 856(a) and 18 U.S.C. § 2.

Count 9

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 18, 2019, in Bernalillo County, in the District of New Mexico,
the defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL, WILLIE
HORTON, PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC, knowingly and
intentionally opened, leased, rented, used, and maintained a place, that is, the premises at 7640
Central Avenue Southeast, Albuquerque, New Mexico, and managed and controlled, as an
owner, lessee, agent, employee, occupant, and mortgagee, said premises, renting, leasing,
profiting from, and making it available for the purpose of unlawfully storing, distributing, and
using controlled substances, namely: methamphetamine and heroin, in violation of 21 U.S.C. §
856(a)(1) and (2), within 1,000 feet of the real property comprising PB&J Special Education
center, a public elementary school, and within 1,000 feet of the real property compromising the
All Seasons Day School, a private elementary school.

In violation of 21 U.S.C. § 860(a).

 
 

 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 7 of 17

Count 10

Beginning on a date unknown, but not later than on or about September 2017, and
continuing to on or about June 18, 2019, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL,
WILLIE HORTON, and PRAGNESHKUMAR “PETE” PATEL, did knowingly combine,
conspire, agree, and act interdependently with each other and with other persons known and
unknown to the Grand Jury to commit offenses against the United States in violation of 18
U.S.C. § 1956, specifically, to knowingly conduct and attempt to conduct financial transactions
affecting interstate commerce and foreign commerce, which transactions involved the proceeds
of specified unlawful activity, that is:

Sex Trafficking by Means of Force, Threats, Fraud, and Coercion, in violation of 18

USS.C. §§ 1591(a)(1), (b)(1), and 2; Benefitting Financially from a Sex Trafficking

Venture, in violation of 18 U.S.C. §§ 1591(a)(2), (b)(1) and 2; Interstate and Foreign

Travel and Transportation in Aid of Racketeering Enterprises, in violation of 18 U.S.C.

§§ 1952(a)(3) and 2; and Maintaining a Drug-Involved Premises, in violation of 21

U.S.C. § 856(a) and 18 U.S.C. § 2; and Maintaining a Drug-Involved Premises Within

1,000 Feet of a School, in violation of 21 U.S.C. § 860 and 18 U.S.C. § 2;
knowing that the transactions were designed in whole and in part to conceal and disguise the
source, ownership, and control of the proceeds of said specified unlawful activity, and that
while conducting and attempting to conduct such financial transactions, knew that the property
involved in the financial transactions represented the proceeds of some form of unlawful

activity, in violation of 18 U.S.C. § 1956(a)(1)(B)(i).

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 8 of 17

Manner and Means

The manner and means used to accomplish the objectives of the conspiracy included,
among others, the following:

1. It was part of the conspiracy and scheme that the defendants and their co-
conspirators would deposit proceeds of specified unlawful activities (alleged in Counts 1-8) into
corporate accounts at financial institutions after commingling the cash proceeds of specified
unlawful activities with legitimate cash income generated by the Best Choice Inn.

2. It was further part of the conspiracy and scheme that proceeds of specified
unlawful activities would be transferred between bank accounts owned or controlled by the
conspirators as “lease payments” for the Best Choice Inn from KAMAL BHULA to
PRAGNESHKUMAR “PETE” PATEL.

3. It was an aim of the conspiracy to conceal or disguise the nature, the location, the
source, the true ownership, or the control of the proceeds generated by the specified unlawful
activities.

Overt Acts

4. In furtherance of the conspiracy, and to effect the objects thereof, the following
overt acts, among others, were committed in the District of New Mexico and elsewhere:

5. As part of the conspiracy, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE
HILL, WILLIE HORTON, and PRAGNESHKUMAR “PETE” PATEL, received cash
proceeds of the specified unlawful activities alleged in counts 1-9.

6. As part of the conspiracy, PRAGNESHKUMAR “PETE” PATEL, or others

acting under his direction, made the following cash deposits of proceeds of the specified

 
Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 9 of 17

unlawful activities alleged in Counts 1-9 into an account purporting to be a business account,

but controlled by PRAGNESHKUMAR “PETE” PATEL:

 

Date Amount
09/27/17 $4,959
10/02/17 $14,445.86
10/31/17 $10,862.90

 

 

 

 

 

 

 

 

 

11/09/17 $7,389.68
01/02/18 $11,192
01/19/18 $8,612.25

 

7. As part of the conspiracy, KAMAL BHULA, or others acting under his
direction, made the following cash deposits of proceeds of the specified unlawful activities

alleged in Counts 1-9 into an account purporting to be a business account, but controlled by

 

 

 

 

 

 

 

 

 

 

 

 

KAMAL BHULA:
Date Amount
03/21/18 $10,262.40
04/03/18 $12,117.56
04/09/18 $10,046.25
06/04/18 $12,000
07/10/18 $11,000
08/27/18 $8,300
09/04/18 $9,901
8. Once cash proceeds of specified unlawful activities were deposited, these funds

would then be used to fund the operations and expenses of the hotel, salary for hotel workers,
payments for co-conspirators, and personal expenses for the conspirators out of the accounts
which received the deposits, further giving the cash proceeds the appearance of legitimate hotel
income.

9. Recurring payments were also made from KAMAL BHULA, using a bank

 

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 10 of 17

account in the name with Omram, LLC, to PRAGNESHKUMAR “PETE” PATEL, using a
bank account in the name of Saishivam Lodging, LLC, purportedly for the use of the real

property known as the Best Choice Inn. A selection of these payments were made as follows:

 

 

Date Amount Description
Transfer of funds from
Omram, LLC Bank Account *9132
05/29/18 $21,037.58 to

Saishivam Lodging, LLC
DBA Best Choice Inn Bank Account *4535
06/26/18 $21,037.58 Transfer of funds from
Omram, LLC Bank Account *9132
to
Saishivam Lodging, LLC
DBA Best Choice Inn Bank Account *4535
Transfer of funds from
Omram, LLC Bank Account *9132
07/27/18 $21,037.58 to
Saishivam Lodging, LLC
DBA Best Choice Inn Bank Account *4535

 

 

 

 

 

 

 

In violation of 18 U.S.C. § 1956(h).

10

 
Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 11 of 17

FORFEITURE ALLEGATION 1

The allegations contained in Counts | through 5 of this indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §§
1594(d) and (e).

Upon conviction of any offense in violation of 18 U.S.C. §§ 1591, and 1594, the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL, WILLIE
HORTON, PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC, shall forfeit to the
United States, pursuant to 18 U.S.C. §§ 1594(d) and (e), any property, real or personal, that was
involved in, used, or intended to be used to commit or to facilitate the commission of the
offense, and any property traceable to such property; and any property, real or personal
constituting or derived from, any proceeds obtained, directly or indirectly, as a result of the
offense, or any property traceable to such property. The property to be forfeited includes, but is
not limited to, the following:

1. PERSONAL JUDGMENT

A sum of money representing the property constituting, or derived from, any proceeds
that the defendant(s) obtained, directly or indirectly, as a result of the offenses set forth in
Counts 1 through 5.

2. REAL PROPERTY

7640 Central Avenue Southeast, Albuquerque, New Mexico 87108

More particularly described as: LT 1-A BLK 1 PLAT OF LT 1-A BLK 1 BM MOORE

ADDITION COUNT 0, Bernalillo County, New Mexico, as the same is shown and

designated on the plat thereof, filed in the office of the County Clerk of said Bernalillo

County, New Mexico. Assessor’s parcel number 101905720306930415.

3. BANK ACCOUNTS

11

 

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 12 of 17

a. Bank of America, Account # ********4535
“Saishivam Lodging, LLC DBA Best Choice Inn,”

b. Bank of America, Account # ********9132
“OMRAM, LLC,”

If any of the property described above, as a result of any act or omission of the
defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to 18 U.S.C. § 1594(e), which incorporates the
provisions of 18 U.S.C. §§ 981 through 985 and 21 U.S.C. § 853(p), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable property described above.
FORFEITURE ALLEGATION 2

Count 6 of this Indictment is hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(c) and 28
ULS.C. § 2461.

Upon conviction of any offense in violation of 18 U.S.C. § 1952, the defendants,
KAMAL BHULA, JOHNATHAN CRAFT, EDDIE HILL, WILLIE HORTON,

PRAGNESHKUMAR “PETE” PATEL, and OMRAM, LLC, shall forfeit to the United

12

 
Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 13 of 17

States pursuant to 18 U.S.C. § 981(a)(1)(c) and 28 U.S.C. § 2461, all property which constitutes
or is derived from proceeds traceable to the commission of the offense.

The property to be forfeited to the United States includes but is not limited to the
following:

1. PERSONAL JUDGMENT

A sum of money representing the property constituting, or derived from, any proceeds
that the defendant(s) obtained, directly or indirectly, as a result of the offenses set forth in Count
6.

2. REAL PROPERTY

7640 Central Avenue Southeast, Albuquerque, New Mexico 87108

More particularly described as: LT 1-A BLK 1 PLAT OF LT 1-A BLK 1 B M MOORE

ADDITION COUNT 0, Bernalillo County, New Mexico, as the same is shown and

designated on the plat thereof, filed in the office of the County Clerk of said Bernalillo

County, New Mexico. Assessor’s parcel number 101905720306930415.

3. BANK ACCOUNTS

a. Bank of America, Account # ********4535
“Saishivam Lodging, LLC DBA Best Choice Inn,”

b. Bank of America, Account # ********9]32
“OMRAM, LLC,”

If any of the property described above, as a result of any act or omission of the
defendants:

f. cannot be located upon the exercise of due diligence;
g. has been transferred or sold to, or deposited with, a third party;

h. has been placed beyond the jurisdiction of the court;

13

 

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 14 of 17

i. has been substantially diminished in value; or

j. has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.
§ 982(b), to seek forfeiture of any other property of the defendant up to the value of the

forfeitable property described above.

FORFEITURE ALLEGATION 3

 

The allegations contained in Counts 7-9 of this indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 21 U.S.C. § 853.

Upon conviction of an offense in violation of 21 U.S.C. § 846 or 21 U.S.C. § 856,
pursuant to 21 U.S.C. § 853, the defendants KAMAL BHULA, JOHNATHAN CRAFT,
EDDIE HILL, WILLIE HORTON, PRAGNESHKUMAR “PETE” PATEL, and
OMRAM, LLC, shall forfeit to the United States any property constituting, or derived from,
any proceeds obtained, directly or indirectly, as the result of such offenses and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate the commission
of, the offense(s). The property to be forfeited includes, but is not limited to, the following:

1. PERSONAL JUDGMENT

A sum of money representing the property constituting, or derived from, any proceeds
that the defendant(s) obtained, directly or indirectly, as a result of the offenses set forth in
Counts 7-9.

2. REAL PROPERTY

14

 
Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 15 of 17

7640 Central Avenue Southeast, Albuquerque, New Mexico 87108

More particularly described as: LT 1-A BLK 1 PLAT OF LT 1-A BLK 1 BM
MOORE ADDITION COUNT 0, Bernalillo County, New Mexico, as the same is
shown and designated on the plat thereof, filed in the office of the County Clerk of
said Bernalillo County, New Mexico. Assessor’s parcel number .
101905720306930415.

3. BANK ACCOUNTS

a. Bank of America, Account # ********4535
“Saishivam Lodging, LLC DBA Best Choice Inn,”

b. Bank of America, Account # ********9132
“OMRAM, LLC,”

If any of the property described above, as a result of any act or omission of the
defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable property described above.
FORFEITURE ALLEGATION 4
The allegations contained in Count 10 of this indictment is hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §

982(a)(1).

15

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 16 of 17

Upon conviction of an offense in violation of 18 U.S.C. § 1956, KAMAL BHULA,
JOHNATHAN CRAFT, EDDIE HILL, WILLIE HORTON, PRAGNESHKUMAR
“PETE” PATEL, shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(1), any
property, real or personal, involved in such offense, or all property traceable thereto. The
property to be forfeited includes, but is not limited to, the following:
1. PERSONAL JUDGMENT
A sum of money representing the property constituting, or derived from, any proceeds
that the defendant(s) obtained, directly or indirectly, as a result of the offense set forth in Count
10.
2. REAL PROPERTY
7640 Central Avenue Southeast, Albuquerque, New Mexico 87108
More particularly described as: LT 1-A BLK 1 PLAT OF LT 1-A BLK 1 BM
MOORE ADDITION COUNT 0, Bernalillo County, New Mexico, as the same is
shown and designated on the plat thereof, filed in the office of the County Clerk of
said Bernalillo County, New Mexico. Assessor’s parcel number
101905720306930415.

3. BANK ACCOUNTS

a. Bank of America, Account # ********4535
“Saishivam Lodging, LLC DBA Best Choice Inn,”

b. Bank of America, Account # ********9]32
“OMRAM, LLC,”

If any of the property described above, as a result of any act or omission of the
defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

16

 
 

Case 1:19-cr-01631-KWR Document 68 Filed 11/05/19 Page 17 of 17

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty.

It is the intent of the United States, pursuant to 21 U.S.C. § 853(p), and as incorporated by 18
ULS.C. § 982(b) and 28 U.S.C. § 2461(c), to seek forfeiture of any other property of the

defendant up to the value of the forfeitable property described above.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

sisfapt United States Attorney

11/04/19 4:07PM

17

 
